Citation Nr: 1008451	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a dental condition 
(also claimed as a teeth condition) as secondary to service-
connected residuals of dental injury to teeth numbers 3, 4, 
7, 8, 9, 10, 12, 13, 14, and 23 with bruxism and/or 
temporomandibular joint disease (TMJ). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to April 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated September 2006 and 
November 2006 by the Lincoln, Nebraska, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which, inter alia, 
denied the Veteran's claim of entitlement to service 
connection for a dental condition (also claimed as a teeth 
condition) as secondary to service-connected residuals of 
dental injury to teeth numbers 3, 4, 7, 8, 9, 10, 12, 13, 14, 
and 23 with bruxism and TMJ.


FINDINGS OF FACT

1.  There are no findings of periodontal disease, dental 
injury, or trauma in service to any teeth other than those 
for which service connection is already presently in effect 
(i.e., teeth numbers 3, 4, 7, 8, 9, 10, 12, 13, 14, and 23).

2.  Periodontal disease affecting teeth other than those for 
which service connection is already presently in effect 
(i.e., teeth numbers 3, 4, 7, 8, 9, 10, 12, 13, 14, and 23) 
is not shown to have been caused or aggravated by a service-
connected disease or injury.


CONCLUSION OF LAW

1.  A dental or teeth condition (other than the service-
connected residuals of dental injury to teeth numbers 3, 4, 
7, 8, 9, 10, 12, 13, 14, and 23 with bruxism), including one 
which would entitle the Veteran to VA outpatient dental 
treatment, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2009).

2.  Periodontal disease affecting teeth other than those for 
which service connection is already presently in effect 
(i.e., teeth numbers 3, 4, 7, 8, 9, 10, 12, 13, 14, and 23) 
is not proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
duty to notify and assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A letter dated in June 2006 informed the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim of entitlement to service connection for a 
dental condition (also claimed as a teeth condition) as 
secondary to service-connected residuals of dental injury to 
teeth numbers 3, 4, 7, 8, 9, 10, 12, 13, 14, and 23 with 
bruxism.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  He 
was informed that he was required to provide sufficient 
information to allow VA to obtain records.  He was asked to 
identify any VA or private medical treatment.  The various 
types of evidence that might support his claim were listed.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the Veteran's behalf.  The Veteran was 
informed what the evidence needed to show in order to 
substantiate the claim presently at issue.  That letter also 
contained notice consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), regarding 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Thereafter, the claim was adjudicated on the merits in rating 
decisions dated in September 2006 and November 2006.  
Therefore, the Board finds that the timing and the content of 
the notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  In this 
regard, the file contains the Veteran's service dental 
treatment records and his pertinent private and VA dental 
treatment records, including statements from his private 
dentists, J.F.P., DDS, A.I.T., DDS, and his private 
orthodontist, V.K.R., DDS, Ph.D., expressing their opinions 
regarding the relationship between the Veteran's claimed 
dental (teeth) conditions and service.  These private dental 
care providers were identified by the Veteran by name at his 
videoconference hearing before the Board in August 2009.  To 
the extent that there may be other relevant outstanding 
dental records that support his claim, these would not be 
obtainable on the grounds that the Veteran testified at the 
August 2009 video hearing that he was unable to remember the 
names of the dental care providers who held such supportive 
opinions, they had moved out of state, or had declined to 
state their favorable opinion on the record.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Furthermore, the Veteran has been afforded 
multiple VA dental examinations or consultations in January 
2007, April 2007, June 2007, August 2008, and February 2009, 
in which opinions addressing the service connection issue 
decided herein in the context of the Veteran's dental history 
have been obtained.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The reports of the January 2007, April 2007, June 
2007, August 2008, and February 2009 VA dental examinations 
and consultations show, in the aggregate, that the examiners 
involved had examined the Veteran and provided diagnoses and 
nexus opinions consistent with the record and in the context 
of the Veteran's clinical history.  The Board thus finds 
these examinations to be adequate for adjudication purposes.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a dental condition 
(also claimed as a teeth condition) as secondary to service-
connected residuals of dental injury to teeth numbers 3, 4, 
7, 8, 9, 10, 12, 13, 14, and 23 with bruxism.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed dental disability was incurred 
in combat and his service records do not indicate that he was 
involved in combat during his period of active duty.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

The Veteran is claiming entitlement to service connection for 
a dental condition (also claimed as a teeth condition) as 
secondary to service-connected residuals of dental injury to 
teeth numbers 3, 4, 7, 8, 9, 10, 12, 13, 14, and 23 with 
bruxism and TMJ.  In this regard, the Court has specifically 
held that a claim for service connection for a dental 
condition is also a claim for VA outpatient dental treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.  According to the 
law, service connection is warranted if it is shown that a 
veteran has a disability resulting from an injury incurred or 
a disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  While there were changes made to 38 C.F.R. 
§ 3.310, effective October 10, 2006, the Veteran's claim was 
filed in May 2006, prior to that date.  Therefore, the Board 
will apply the regulations in effect at that time, the 
version of which is most favorable to the Veteran.

It is noted that the dental conditions for which service-
connected compensation benefits are available are set forth 
under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  
Diagnostic Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible.  Diagnostic 
Codes 9901 and 9902 address loss of the mandible.  Diagnostic 
Codes 9903 and 9904 concern nonunion and malunion of the 
mandible, respectively.  Diagnostic Code 9905 addresses 
temporomandibular articulation and limited jaw motion.  
Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, 
and Diagnostic Codes 9908 and 9909 address loss of the 
condyloid process.  Diagnostic Codes 9911 and 9912 concern 
loss of the hard palate.  Loss of teeth is contemplated under 
Diagnostic Code 9913, and loss of the maxilla is addressed 
under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic 
Code 9916 concerns malunion or nonunion of the maxilla.

Historically, the Veteran's service treatment and dental 
records show that he sustained a traumatic injury to his 
mandible and jaw in December 1961, when he was struck in the 
face by falling barbell weights when a bench on which he was 
performing weightlifting exercises collapsed.  The dental 
records do not show any diagnosis of periodontal disease.  
Post-service, the traumatic injury to his jaw and mandible 
was ultimately determined to have resulted in loss of his 
teeth numbers 3, 4, 7, 8, 9, 10, 12, 13, 14, and 23, although 
the clinical records indicate that these teeth were not all 
lost at once during service but rather gradually fell away as 
the traumatic injury residuals caused malocclusion and 
associated bone loss in his jaw and mandible.  In addition to 
residuals of dental injury to teeth numbers 3, 4, 7, 8, 9, 
10, 12, 13, 14, and 23 with bruxism (involuntary clenching of 
the teeth), the Veteran is also presently service connected 
for TMJ, a scar of the lower lip and chin, and paresthesia of 
the lower lip, as etiologically related to the traumatic 
face, jaw, and mandible injury in service.  

Current VA and private dental treatment reports show, in 
pertinent part, that the Veteran has substantial tooth loss 
with prosthetic replacement of the missing teeth using 
partial dentures.  His non-service-connected missing teeth 
are numbers 1, 15, 16, 17, 19, 24, 25, 26, 28, 29, 31, and 
32.  With respect to these missing teeth, the evidence 
addressing their relationship to service or his service-
connected disabilities is as follows:

The report of a May 2006 VA dental examination shows that the 
Veteran was diagnosed with periodontal disease and pulpitis.

The report of a September 2006 VA dental examination shows 
that the Veteran's missing and remaining non-service-
connected teeth were less likely than not related to his 
service-connected dental condition (i.e., dental injury to 
teeth numbers 3, 4, 7, 8, 9, 10, 12, 13, 14, and 23 with 
bruxism).  Although the VA dental examiner had reviewed the 
Veteran's claims file, no detailed rationale for the 
foregoing opinion was presented and thus this VA opinion is 
conclusory and of limited probative value as a result.

In statements dated in July 2006 and January 2007, the 
Veteran's private dentist, A.I.T., DDS, reported, in 
pertinent part, that he had been the Veteran's treating 
dentist for the prior 15 years and opined that "the trauma 
(that the Veteran) sustained while serving in the military 
has contributed to his subsequent dental complications.  The 
additional forces being placed on the remaining dentition 
through the years has led to additional bone loss."  The 
Board finds that this statement has only limited probative 
weight in supporting the Veteran's present claim, as it is a 
general statement that only summarizes the established fact 
that the Veteran's traumatic jaw and mandible injury in 
service resulted in subsequent loss of teeth, but does not 
specifically address which of these teeth were affected.  
Therefore, it cannot be factually determined whether Dr. 
A.I.T.'s opinion applies to the Veteran's missing or intact 
non-service-connected teeth.

The report of a January 2007 VA dental examination shows that 
the examiner reviewed the Veteran's claims file and clinical 
history.  While he found that the Veteran's tooth loss was 
putting stress on his remaining teeth, he ultimately 
concluded that the Veteran's service-connected dental injury 
to teeth numbers 3, 4, 7, 8, 9, 10, 12, 13, 14, and 23 with 
bruxism was not linked to his present dentition (i.e., non-
service-connected missing teeth are numbers 1, 15, 16, 17, 
19, 24, 25, 26, 28, 29, 31, and 32) given the length of time 
that has elapsed since the service-connected teeth had been 
lost.  The report of an April 2007 addendum opinion shows 
that the examiner found the Veteran's generalized 
periodontitis in both dental arches caused a 50 - 75 percent 
loss of periodontal support for his remaining intact teeth, 
including teeth numbers 2, 5, 6, and 11.

A June 2007 VA dental addendum shows that after review of the 
Veteran's claims file and consultation with the VA dentist 
who examined the Veteran in January 2007, the following 
opinion was expressed:

It would be resorting to mere speculation to 
determine at this point, due to the time lapse in 
the (Veteran's) service (1959 - 1963), whether his 
original service-connected dental conditions on 
teeth # 3, 4, 7, 8, 9, 10, 12, 13, 14 and 23 has 
contributed to any further deterioration of his 
nonservice connected teeth (remaining and 
extracted).  Other contributing factors are:  oral 
habits, homecare and hygiene (which are documented 
to be poor), age and motor function of the 
(Veteran), underlying medical conditions, 
subsequent functional injuries after service, and 
a host of other nonservice related factors.  There 
is no indication in the record that his previous 
service condition materially affects his current 
dental status or function.

A September 2007 letter from the Veteran's private 
orthodontist, V.K.R., DDS, Ph.D., states very briefly the 
following opinion without additional discussion:

It is more likely than not that (the Veteran's) 
dental problems and TMJ are caused from injuries 
in the military.

This opinion is also of very limited probative value towards 
substantiating the Veteran's claim.  No rationale is provided 
for this simple, broad, and conclusory statement.  It merely 
summarizes the established fact that the Veteran's traumatic 
jaw and mandible injury in service resulted in subsequent 
loss of teeth, but fails to specifically identify which of 
these teeth were affected.  Therefore, the Board cannot make 
a factual determination as to whether Dr. V.K.R.'s opinion 
applies to the Veteran's missing or intact non-service-
connected teeth.  Furthermore, this opinion also merely 
restates what has already been conceded by the grant of VA 
compensation for the Veteran's TMJ: that his TMJ is related 
to his traumatic jaw and mandible injury in service.

In a May 2008 letter, the Veteran's private dentist, J.F.P., 
DDS, reported that the Veteran was his patient for the past 
12 years and that the Veteran informed Dr. J.F.P. of his 
history of traumatic oral injury in service, with subsequent 
painful TMJ, malocclusion, and tooth loss.  Dr. J.F.P. noted 
that the Veteran had significant loss of mandibular bone due 
to malocclusion and trauma.  He opined that the Veteran's 
current TMJ problems, jaw popping symptoms, and malocclusion 
were due to his history of traumatic injury in service, and 
that he would be an excellent candidate for dental implants 
after synthetic bone was inlaid at the points of bone loss in 
his mandible.  The Board finds Dr. J.F.P's opinion to be 
almost irrelevant to the current appeal, as the opinion does 
not even address the relationship between the Veteran's 
missing and intact non-service-connected teeth with active 
duty and only restates the established fact that his TMJ is 
related to his traumatic jaw and mandible injury in service.  
As previously noted, service connection has already been 
awarded for TMJ.

The reports of VA dental examinations conducted in August 
2008 and February 2009 show that the Veteran's claims file 
and clinical history were reviewed beforehand, and that it 
was the opinion of the examiners that it was less likely than 
not that the Veteran's current disabling dental condition 
(missing non-service-connected teeth, moderate-to-severe 
periodontitis, and bone loss) was caused by, or was a result 
of his TMJ condition, but was more likely the result of his 
existing periodontal disease as noted in previous treatment 
reports and examinations.  

At an RO hearing conducted before a hearing officer in 
January 2009, and at a videoconference hearing before the 
Board in August 2009, the Veteran testified, in essence, that 
he believed that his non-service-connected missing and intact 
teeth were adversely affected as a result of his service-
connected dental and oral disabilities, including TMJ, and 
rejected the current clinical diagnosis of periodontal 
disease as being the cause of their loss or impairment.  He 
stated that from his perspective, he entered active duty with 
a full set of teeth and that all his current dental problems 
came as a result of the traumatic injury he sustained in 
service, and further expressed his suspicions that his 
treating VA dentists were acknowledging this etiology off the 
record, but were being professionally remiss in failing or 
otherwise refusing to so state in writing.   

As previously discussed, the Board places significantly 
greater probative value on the VA dental opinions of January 
2007, April 2007, June 2007, August 2008, and February 2009 
for resolving the questions presented in the current appeal.  
The Board recognizes that the VA examiners and the Veteran's 
private dentists both possess a fundamental grasp of the 
relevant historical facts of the case, as the VA dentists had 
full access to the Veteran's claims file, and the private 
dentists were adequately briefed by the Veteran about his 
history of traumatic jaw and mandible injury in service (for 
which he is competent to relate as a witness), as well as 
being familiar with his recent clinical history by dint of 
having a long history of treating the Veteran as their 
patient.  However, the private dentists' opinions are 
fundamentally flawed by their lack of a supportive rationale 
when addressing the key question of whether the missing or 
intact non-service-connected teeth are attributable to 
service, whereas the VA dental opinions have no such 
probative deficit.  The Board therefore finds that the 
clinical evidence of record that possesses the greater 
probative weight in the present case shows that the Veteran's 
non-service-connected dental disorders, shown as missing or 
intact non-service-connected teeth, moderate-to-severe 
periodontitis, and mandibular bone loss, are not the result 
of any traumatic injury in service, or otherwise secondary to 
his service-connected residuals of dental injury to teeth 
numbers 3, 4, 7, 8, 9, 10, 12, 13, 14, and 23 with bruxism, 
TMJ, a scar of the lower lip and chin, and paresthesia of the 
lower lip.  Accordingly, the claim of entitlement to direct 
or secondary service connection for a dental condition other 
than the aforementioned service-connected dental conditions 
for compensation purposes must be denied.

To the extent that the Veteran asserts that there exists a 
relationship between his non-service-connected teeth and his 
service-connected TMJ based upon his personal knowledge of 
dentistry and his own dental condition, as he does not 
possess any professional medical and dental training, he 
lacks the expertise to comment upon medical and dental 
observations, make medical and dental diagnoses, or present 
clinically valid opinions addressing the etiology of his 
medical and dental conditions.  His statements in this regard 
are therefore not entitled to any probative weight.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381.  As 
provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will be service-connected 
if they were filled or extracted after 180 days or more of 
active service.

(2) Teeth noted as filled at entry will be service-connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.

(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.

The Veteran's service dental records show, in pertinent part, 
that of his current non-service-connected missing teeth 
(i.e., teeth numbers 1, 15, 16, 17, 19, 24, 25, 26, 28, 29, 
31, and 32), teeth numbers 1, 16, 17, and 32 were already 
noted to have been missing at entry into service during a 
June 1959 dental examination, and the remaining non-service-
connected teeth were still intact during dental treatment in 
March 1963.  There is also no indication of onset of chronic 
periodontal disease in service.  The evidence is therefore 
against the claim of service connection for dental treatment 
for these teeth. 


ORDER

Service connection for a dental condition (also claimed as a 
teeth condition) as secondary to service-connected residuals 
of dental injury to teeth numbers 3, 4, 7, 8, 9, 10, 12, 13, 
14, and 23 with bruxism and TMJ is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


